                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 CHRISTOPHER TAYLOR,
                                                Case No. 1:15-cv-00552-CWD
                      Petitioner,
                                                MEMORANDUM DECISION AND
        v.                                      ORDER

 RANDY E. BLADES,

                      Respondent.


       Pending before the Court is an Amended Petition for Writ of Habeas Corpus filed

by Idaho state prisoner Christopher M. Taylor (“Petitioner” or “Taylor”), challenging

Petitioner’s Jerome County convictions of aggravated battery and aggravated assault on a

peace officer, including sentencing enhancements for use of a deadly weapon and

persistent violator status. Dkt. 18. The Court previously dismissed Claims A, B(1), and

B(3) with prejudice as procedurally defaulted without legal excuse. Dkt. 33.

       Claim B(2)—the only remaining claim—is now fully briefed and ripe for

adjudication. The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. Dkt. 25; see Fed. R. Evid. 201(b);

Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006).

       All parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. See Dkt. 23. Having carefully reviewed the record in this

MEMORANDUM DECISION AND ORDER - 1
matter, including the state court record, the Court concludes that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court will enter the

following Order denying habeas corpus relief.

                                    BACKGROUND

       Absent clear and convincing evidence to the contrary, see 28 U.S.C. § 2254(e)(1),

the following facts of Petitioner’s case, as described by the Idaho Court of Appeals, are

presumed correct:

              An officer attempted a traffic stop on a car driven by Taylor.
              Taylor attempted to elude the officer. A chase ensued with
              Taylor reaching a speed of 100 mph at times. At one point
              Taylor briefly stopped his vehicle and fired a shotgun at the
              officer. The officer was hit but returned fire and continued the
              pursuit after Taylor again attempted to flee. Another officer
              tried to block Taylor’s path but Taylor turned his vehicle
              toward the officer’s vehicle, resulting in the aggravated
              assault charge. Ultimately, Taylor crashed his car and was
              captured. The officer who was wounded by the shotgun is
              now blind in his left eye. When Taylor committed these
              crimes he was a three-time convicted felon and was on
              probation.

State’s Lodging B-4 at 3.

       In the Fifth Judicial District Court in Jerome County, Idaho, Petitioner pleaded

guilty to (1) one count of aggravated battery on a peace officer, with sentencing

enhancements for use of a deadly weapon and for being a persistent violator, and (2) one

count of aggravated assault on a peace officer, with a persistent violator sentencing

enhancement. Petitioner received two concurrent fixed life sentences. Id. at 1.




MEMORANDUM DECISION AND ORDER - 2
                                           DISCUSSION

        In Claim B(2), Petitioner asserts that, before he pleaded guilty, his attorney failed

to advise him that he could receive a fixed life sentence. Dkt. 18 at 10. The Idaho Court

of Appeals rejected this claim in Petitioner’s post-conviction proceedings, concluding

that the trial court properly warned Petitioner of the potential maximum sentence and,

therefore, Petitioner could not show prejudice from any deficient performance on the part

of his counsel. State’s Lodging D-4 at 9.

        For the reasons that follow, the Court concludes that the Idaho Court of Appeals’

rejection of Claim B(2) was not unreasonable. See 28 U.S.C. § 2254(d). Therefore,

Petitioner is not entitled to relief on the merits of Claim B(2).1

1.      Habeas Corpus Standard of Law

        A federal court may grant habeas corpus relief when it determines that the

petitioner “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the merits,

habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas relief

may be granted only where the state court’s adjudication of the petitioner’s claim:

                (1)     resulted in a decision that was contrary to, or
                        involved an unreasonable application of, clearly
                        established Federal law, as determined by the
                        Supreme Court of the United States; or



1
 For this reason, the Court need not address Respondent’s alternative argument that Claim B(2) is
procedurally defaulted based on an adequate and independent state procedural ground.

MEMORANDUM DECISION AND ORDER - 3
              (2)    resulted in a decision that was based on an
                     unreasonable determination of the facts in light
                     of the evidence presented in the State court
                     proceeding.

28 U.S.C. § 2254(d).

       Petitioner does not assert that the state court’s rejection of Claim B(2) was

contrary to, or an unreasonable application of, federal law under § 2254(d)(1). Rather,

Petitioner contends that the state court’s factual finding—that the trial judge informed

Petitioner that the maximum potential sentence was a fixed term of life imprisonment—is

unreasonable under § 2254(d)(2).

       A “state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance.”

Wood v. Allen, 558 U.S. 290, 301 (2010); see also Schriro v. Landrigan, 550 U.S. 465,

473 (2007) (“The question under AEDPA is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.”). State court factual findings are presumed to be correct

and are binding on the federal court unless the petitioner rebuts this presumption by clear

and convincing evidence. 28 U.S.C. § 2254(e)(1).

       If a petitioner satisfies § 2254(d), the federal habeas court must review the

petitioner’s claim de novo, meaning without deference to the state court’s decision.

Hurles, 752 F.3d at 778. When considering a habeas claim de novo, a district court may,

as in the pre-AEDPA era, draw from both United States Supreme Court and circuit




MEMORANDUM DECISION AND ORDER - 4
precedent, limited only by the non-retroactivity rule of Teague v. Lane, 489 U.S. 288

(1989).

       Generally, even if a petitioner succeeds in demonstrating a constitutional error in

his conviction, he is entitled to federal habeas relief only if the petitioner “can establish

that [the error] resulted in ‘actual prejudice.’” Brecht v. Abrahamson, 507 U.S. 619, 637

(1993). Under the Brecht standard, an error is not harmless, and habeas relief must be

granted, only if the federal court has “grave doubt about whether a trial error of federal

law had substantial and injurious effect or influence in determining the jury’s verdict.”

O’Neal v. McAninch, 513 U.S. 432, 436 (1995) (internal quotation marks omitted).

However, some types of claims “are analyzed under their own harmless error standards,

which can render Brecht analysis unnecessary.” Jackson v. Brown, 513 F.3d 1057, 1070

(9th Cir. 2008). Ineffective assistance of counsel claims are included in this category.

Musladin v. Lamarque, 555 F.3d 830, 834 (9th Cir. 2009) (“[W]here a habeas petition

governed by AEDPA alleges ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), we apply

Strickland’s prejudice standard and do not engage in a separate analysis applying the

Brecht standard.”).

2.     Clearly Established Law Governing Claims of Ineffective Assistance of
       Counsel

       The Sixth Amendment to the United States Constitution provides that a criminal

defendant has a right to the effective assistance of counsel in his defense. The standard

for ineffective assistance of counsel (“IAC”) claims was set forth by the Supreme Court


MEMORANDUM DECISION AND ORDER - 5
in Strickland v. Washington, 466 U.S. 668 (1984). A petitioner asserting ineffective

assistance of counsel must show that (1) “counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment,” and

(2) those errors prejudiced the defendant by “depriv[ing] the defendant of a fair trial, a

trial whose result is reliable.” Id. at 687. A petitioner must establish both deficient

performance and prejudice to prove an IAC claim. Id. at 697. On habeas review, the court

may consider either prong of the Strickland test first, or it may address both prongs, even

if one prong is not satisfied and would compel denial of the IAC claim. Id.

       Whether an attorney’s performance was deficient is judged against an objective

standard of reasonableness. Id. at 687-88. A reviewing court’s inquiry into the

reasonableness of counsel’s actions must not rely on hindsight:

              Judicial scrutiny of counsel’s performance must be highly
              deferential. It is all too tempting for a defendant to second-
              guess counsel’s assistance after conviction or adverse
              sentence, and it is all too easy for a court, examining
              counsel’s defense after it has proved unsuccessful, to
              conclude that a particular act or omission of counsel was
              unreasonable. A fair assessment of attorney performance
              requires that every effort be made to eliminate the distorting
              effects of hindsight, to reconstruct the circumstances of
              counsel’s challenged conduct, and to evaluate the conduct
              from counsel’s perspective at the time. Because of the
              difficulties inherent in making the evaluation, a court must
              indulge a strong presumption that counsel’s conduct falls
              within the wide range of reasonable professional assistance;
              that is, the defendant must overcome the presumption that,
              under the circumstances, the challenged action might be
              considered sound trial strategy. There are countless ways to
              provide effective assistance in any given case. Even the best
              criminal defense attorneys would not defend a particular
              client in the same way.


MEMORANDUM DECISION AND ORDER - 6
Id. at 689 (internal citations and quotation marks omitted).

       If a petitioner shows that counsel’s performance was deficient, the next step is the

prejudice analysis. “An error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment.” Strickland, 466 U.S. at 691. To satisfy the prejudice standard, a petitioner

“must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. As the

Strickland Court instructed:

                 In making this determination, a court hearing an
                 ineffectiveness claim must consider the totality of the
                 evidence before the judge or jury. Some of the factual
                 findings will have been unaffected by the errors, and factual
                 findings that were affected will have been affected in
                 different ways. Some errors will have had a pervasive effect
                 on the inferences to be drawn from the evidence, altering the
                 entire evidentiary picture, and some will have had an isolated,
                 trivial effect. Moreover, a verdict or conclusion only weakly
                 supported by the record is more likely to have been affected
                 by errors than one with overwhelming record support. Taking
                 the unaffected findings as a given, and taking due account of
                 the effect of the errors on the remaining findings, a court
                 making the prejudice inquiry must ask if the defendant has
                 met the burden of showing that the decision reached would
                 reasonably likely have been different absent the errors.

Id. at 695-96.

       To constitute Strickland prejudice, “[t]he likelihood of a different result must be

substantial, not just conceivable.” Richter, 562 U.S. 86 at 112. To show prejudice based

on deficient performance of counsel in a case where, as here, the Petitioner pleaded

guilty, the Petitioner “must show that there is a reasonable probability that, but for


MEMORANDUM DECISION AND ORDER - 7
counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

3.     State Court Decision

       The Idaho Court of Appeals assumed, without deciding, that Petitioner’s counsel

performed deficiently by failing to inform Petitioner that the maximum potential sentence

on each charge was fixed life imprisonment. However, the appellate court went on to

hold that Petitioner had not established prejudice from any such failure because, before

he pleaded guilty, Petitioner was informed of the maximum penalties by the trial court:

                      Taylor argues that his trial counsel never informed him
              that he could face two fixed life sentences and allowed him to
              plead guilty pursuant to a plea bargain that netted an end
              result potentially less favorable than if he had proceeded to
              trial. Taylor argues that, had he known the consequences of
              his guilty pleas, there would be no reason for him to plead
              guilty. However, as the state correctly argues, Taylor did not
              plead guilty to two fixed life sentences—he pled guilty to
              offenses that subjected him to maximum life sentences, which
              the district court imposed. Because Taylor might regret
              pleading guilty without an agreement as to sentencing does
              not mean that he was not advised of the maximum
              penalties….

                      Furthermore, Taylor’s assertions directly contradict the
              record. The record shows that, after the district court advised
              Taylor of the maximum penalties for both charges to which
              he pled guilty, the district court also advised Taylor of the
              consequences of the persistent violator enhancement to which
              Taylor also agreed to plead guilty. The district court
              specifically asked Taylor if he understood that the “maximum
              penalty that [he] would face would be a minimum of five
              years in the state penitentiary, which could be extended to
              life.” In response, Taylor replied, “Yes, sir.” Thus, even
              assuming Taylor’s claim that trial counsel did not advise him
              of the maximum sentence was truthful, he has not shown that,
              but for counsel’s error, he would not have pled guilty because

MEMORANDUM DECISION AND ORDER - 8
             the record shows that the district court informed Taylor of the
             maximum penalties he faced before he changed his plea in
             conformance with [Idaho Criminal Rule] 11(c). Therefore,
             Taylor’s assertion that his counsel was ineffective for failing
             to advise him that the district court could impose maximum
             life sentences is without merit[,] and Taylor has not shown
             error in the district court’s denial of this claim.

State’s Lodging D-4 at 8–9 (emphasis added).

4.    The State Court’s Rejection of Claim B(2) Was Not Based on an
      Unreasonable Finding of Fact

      As noted previously, Petitioner claims that the Idaho Court of Appeals made an

unreasonable factual finding when it found that the trial court accurately informed

Petitioner that the maximum potential sentence on each count was fixed life

imprisonment.

      At the plea hearing, the trial court advised Petitioner as follows with respect to the

persistent violator enhancements:

             THE COURT:                   Now, with respect to the
                                          Information Part 3, the state
                                          charges you as a persistent
                                          violator pursuant to 19-2514 ….

             …

             THE COURT:                   Sir, do you understand the nature
                                          of the allegations as alleged in the
                                          Information Part 3?

             THE DEFENDANT:               Yes, sir.

             THE COURT:                   And do you understand that if you
                                          are adjudged to be a persistent
                                          violator, the maximum penalty
                                          that you would face would be a
                                          minimum of five years in the state


MEMORANDUM DECISION AND ORDER - 9
                                           penitentiary, which could be
                                           extended to life?

              THE DEFENDANT:               Yes, sir.

State’s Lodging A-2 at 14–15 (emphasis added). Petitioner contends that the trial court’s

statement to Petitioner can only be reasonably interpreted as advising Petitioner that the

maximum fixed portion of his sentence was five years, followed by “a life indeterminate

tail”—meaning that Petitioner could be sentenced to life imprisonment but would be

eligible for parole after five years. Dkt. 48 at 13–14.

       The Court disagrees. Though the judge’s statement is not a model of clarity—

particularly given that the judge described the “maximum” penalty in terms of a

“minimum” penalty—that statement is susceptible to two reasonable interpretations. The

first is that advanced by Petitioner: that Petitioner could be sentenced to a “maximum”

fixed term of five years, but that, following the fixed term, his sentence could be

“extended to life” as the result of an indeterminate term of life imprisonment. State’s

Lodging A-2 at 15.

       The second reasonable interpretation of the trial judge’s comments is that the

“minimum [term] of five years in the state penitentiary … could be extended to life.” Id.

(emphasis added). That is, the minimum period of confinement could be anywhere from

five years to life. And a minimum period of confinement for life necessarily means a

fixed life sentence—an accurate description of the maximum potential penalty.

       Because both of these interpretations of the trial judge’s statement are reasonable,

the Idaho Court of Appeals’ finding that the judge’s statement accurately informed


MEMORANDUM DECISION AND ORDER - 10
Petitioner that he could be sentenced to a maximum of life imprisonment—that is, a fixed

life sentence—was also reasonable. See 28 U.S.C. § 2254(d)(2). Therefore, this Court is

bound by that factual finding.

       In turn, because the trial judge accurately informed Petitioner of the maximum

potential sentence before Petitioner pleaded guilty, Petitioner has not established that,

absent the alleged failure of trial counsel to inform him of the maximum potential

sentence, he would not have pleaded guilty but would have insisted on going to trial. See

Hill, 474 U.S. at 59. Thus, Petitioner has not shown prejudice from trial counsel’s

allegedly deficient performance, and Claim B(2) must be denied.

                                     CONCLUSION

       The Idaho Court of Appeals’ rejection of Claim B(2) was not based on an

unreasonable factual finding under § 2254(d)(2). Therefore, Petitioner is not entitled to

habeas relief on Claim B(2).

                                          ORDER

       IT IS ORDERED:

       1.     Claim B(2) of the Amended Petition for Writ of Habeas Corpus (Dkt. 18) is

              DENIED on the merits. Because all other claims have already been

              dismissed (see Dkt. 33), this entire action is DISMISSED with prejudice.

       2.     The Court does not find its resolution of this habeas matter to be reasonably

              debatable, and a certificate of appealability will not issue. See 28 U.S.C.

              § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If



MEMORANDUM DECISION AND ORDER - 11
          Petitioner wishes to appeal, he must file a timely notice of appeal with the

          Clerk of Court. Petitioner may seek a certificate of appealability from the

          Ninth Circuit by filing a request in that court.



                                              DATED: February 24, 2020


                                              _________________________
                                              Honorable Candy W. Dale
                                              United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 12
